Citation Nr: 0803956	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  03-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for blurry vision due to 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and S.D. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1990 to April 
1991.  He served in Southwest Asia from November 15, 1990, to 
April 5, 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that in pertinent part denied entitlement to 
service connection for blurred vision claimed due to 
undiagnosed illness. 

The Board issued a decision in December 2006 that in 
pertinent part denied service connection for blurred vision; 
however, in an order dated August 14, 2007, the United States 
Court of Appeals for Veterans Claims (Court) remanded that 
portion of the Board decision for further action consistent 
with a Joint Motion for Remand.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In a Joint Motion for Remand, the parties agreed that the 
veteran should be afforded an examination to determine the 
nature and etiology of his claimed blurry vision.  VA's duty 
to assist the veteran includes obtaining a thorough and 
contemporaneous medical examination in order to determine the 
nature and extent of the veteran's disability.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

The veteran should be scheduled for an appropriate 
examination to determine whether the veteran's blurry vision 
is due to any known eye or other medical disorder and, if so, 
whether service connection on a direct or secondary basis is 
warranted.  If blurry vision is not attributed to a known 
diagnosis, then the AOJ must carefully consider service 
connection for blurry vision due to undiagnosed illness.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
an ophthalmology examination by an 
appropriate specialist.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
The physician should elicit a complete 
history of blurry vision from the veteran 
and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to blurry vision?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  After the development requested above 
has been completed, the AOJ should 
readjudicate the service connection 
claim.  If no diagnosis for blurry vision 
was offered, the AOJ must consider 
service connection for an undiagnosed 
illness manifested by chronic blurry 
vision.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the claim.  No action by the veteran is 
required until he receives further notice; however, the 
veteran is advised that failure to report for a scheduled 
examination (without good cause) may result in the denial of 
the claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



